Citation Nr: 0408115	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for schizophrenia or 
alcohol-related dementia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to medical care by the Department of Veterans 
Affairs (VA) based on a presumption of service incurrence of 
a psychosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The case was remanded by the Board, in June 2002, to give the 
veteran an opportunity to testify at a hearing.  The hearing 
was held by videoconference in August 2002 and the veteran 
gave sworn testimony to the undersigned.  

The case was remanded again in July 2003.  Further review of 
the record, in accordance with the current case law, requires 
additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically held that amended section 5103(a) and the new 
38 C.F.R. § 3.159(b) require VA to inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  The Board's review does not disclose any 
correspondence which would comply with the VCAA notice 
requirements, as interpreted by the Court.  Therefore, the 
case must be remanded to provide the required notice.  

The Board regrets the further delay.  However, the Court 
points out that until the veteran is provided notice as to 
what information and evidence is needed to substantiate his 
claim, it is not possible to demonstrate either that there is 
no possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  Consequently, the case must be remanded to meet VCAA 
notice requirements.  

The veteran did not respond to a request for additional 
stressor information.  The Court has held that VA must submit 
the information it has for verification.  This remand 
provides such an attempt at verification.  It also provides 
for the development of other pertinent information to resolve 
the claim.  The Board notes that VCAA emphasizes the need for 
VA to obtain medical examinations and opinions.  38 U.S.C.A. 
§ 5103A (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The RO should ask the National 
Personnel Records Center to provide 
copies of the veteran's service personnel 
records pertaining to his release from 
service.  Any service medical record 
found in the service personnel records 
should also be submitted.  

3.  The RO should ask the United States 
Army Center for Unit Records Research 
(CURR) to verify the death of a soldier 
in the winter of 1971, due to alcohol 
and/or drug poisoning.  He was a member 
of Battery C, 1st Battalion, 33rd 
Artillery, United States Army, Europe.  
The veteran also reports that an arrest 
was made in the case.  

4.  The veteran should be scheduled for a 
mental examination.  The claims folder 
should be made available to the examiner 
for review.  Any indicated tests or 
studies should be done.  The examiner 
should explain opinions as to the 
following:
?	What is the veteran's correct 
current mental diagnosis?  
?	Is it as likely as not that 
schizophrenia had its onset during 
the veteran's active service?  
Within one year of service?  Within 
two years of service?  
?	Is it as likely as not that PTSD is 
the result of the claimed stressor 
in service?  
?	Is it as likely as not that the 
veteran has alcohol-related dementia 
secondary to schizophrenia?  
?	Is it as likely as not that the 
veteran has alcohol-related dementia 
secondary to PTSD resulting from 
stressors in service?  
?	If the examiner feels that PTSD is 
due in part to stressors outside of 
service, such as childhood trauma, 
and in part due to stressors in 
service, he should offer and opinion 
as to what percentage of disability 
is due to stressors in service, and 
what percentage of disability is due 
to stressors out of service.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



